DETAILED ACTION

This office action is in response to the remarks and amendments filed on 10/15/21.  Claims 1, 3-11, and 13-18 are pending.  Claims 1, 3-11, and 13-18 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “a wavy shape or profile conformable to a shape of a body.”  Examiner suggests “a wavy shape or profile conformable to a shape of the body.”  


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim1, 3-11, and 13-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 11,197,793.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the patent describes an apparatus that comprises substantially the same structures as are found in the instant application.  Specifically, Applicant’s claims recite, inter alia, “a support structure,” “a plurality of resilient members,” “a control system,” and “a processor,” “sensors,” and “an alert flag.”  Patent 11,197,793 recites , “a support structure,” “a plurality of resilient members,” “a monitoring system system,” and “a processor,” “sensors,” and is configured to determine if tension in the resilient members varies by more than a predetermined amount.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patentented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,448,789 to Shirai.
Claim 1.  A support structure for a human or animal, the support structure comprising: a plurality of sections (Shirai, Fig. 2 # 8), wherein each section is movable relative to each other section and is configured to support a respective part of a body when the support structure is in use (Shirai, Fig. 1); and a plurality of resilient members (Shirai, Fig. 4 # 9), each resilient member extending in a longitudinal direction from an upper section of the support structure to a lower section of the support structure (Shirai, Fig. 4), wherein each resilient member is spaced apart from an adjacent resilient member in a transverse direction (Shirai, Fig. 4, #’s 9 are spaced apart), and wherein each resilient member is elongated and has a wavy shape or profile conformable to a shape of a body (Shirai, Fig. 1, the apparatus has a “wavy shape” that conforms to the shape of a body); wherein a shape or profile of the support structure corresponds to a shape or profile of the plurality of resilient members (the resilient members, #9 of Shirai correspond to the shape of the bed as seen in Fig. 1).  
Claim 11.  A[[The]] support structure for a human or animal, the support structure comprising: a plurality of sections (Shirai, Fig. 2 # 8), wherein each section is movable relative to each other section and is configured to support a respective part of a body when the support structure is in use (Shirai, Fig. 1); and a plurality of resilient members (Shirai, Fig. 4 # 9), each resilient member extending in a longitudinal direction from an upper section of the support structure (Shirai, Fig. 4) to a lower section of the support structure, wherein each resilient member is spaced apart from an adjacent resilient member in a transverse direction (Shirai, Fig. 4, #’s 9 are spaced apart); wherein a shape or profile of the support structure corresponds to a shape or profile of the plurality of resilient members (the resilient members, #9 of Shirai correspond to the shape of the bed as seen in Fig. 1); and of claim 1, wherein throughout any movement of the plurality of sections, the plurality of resilient members are configured to exhibit at least one concave and/or convex portion in the longitudinal direction (Shirai teaches multiple configurations, in phantom, in Fig. 1; and teaches both convex and concave portions).  
Claim 16.  A bed comprising a [[the]] support structure for a human or animal, the support structure comprising: a plurality of sections (Shirai, Fig. 2 # 8), wherein each section is movable relative to each other section and is configured to support a respective part of a body when the support structure is in use (Shirai, Fig. 1); and a plurality of resilient members (Shirai, Fig. 4 #9), each resilient member extending in a longitudinal direction from an upper section of the support structure to a lower section of the support structure (Shirai, Fig. 4), wherein each resilient member is spaced apart from an adjacent resilient member in a transverse direction (Shirai, Fig. 4, #’s 9 are spaced apart), and wherein each resilient member is elongated and has a wavy shape or profile conformable to a shape of a body (Shirai, Fig. 1, the apparatus has a ; wherein a shape or profile of the support structure corresponds to the shape or profile of the plurality of resilient members (see Shirai Fig. 1); and of claim 1, wherein the support structure extends along the entire length of the bed and the plurality of resilient members provide primary support for a person or animal lying on the bed (see Shirai Fig. 1).
Claim 18.  The bed of claim 16, wherein a first of the plurality of sections is configured to support an upper body portion, a second of the plurality of sections is configured to support an upper leg portion, and a third plurality of sections is configured to support a lower leg portion (see Shirai Fig. 1).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,448,789 to Shirai.
Claim 5.  A [[The]] support structure for a human or animal, the support structure comprising: a plurality of sections (Shirai, Fig. 2 # 8), wherein each section is movable relative to each other section and is configured to support a respective part of a body when the support structure is in use (see Shirai Fig. 1); and at least 5 resilient members located in a parallel array across the support structure (Shirai teaches two parallel resilient members #’s 9, in Fig. 4, but Shirai does not teach 5 resilient members as is claimed; it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional resilient members, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8)  , wherein each resilient member is an elongate spring (Shirai’s resilient members are disclosed to be “elastic plates” which reads on Applicant’s “elongate spring”) extending in a longitudinal direction (see Shirai Fig. 1) from an upper section of the support structure to a lower section of the support structure, wherein each resilient member is spaced apart from an adjacent resilient member in a transverse direction (see Shirai Fig. 1); wherein a shape or profile of the support structure corresponds to a shape or profile of the at least 5 resilient members (the shape of the bed of Shirai corresponds to the shape of the resilient members; see Shirai Fig. 1). 
Claim 6.  The support structure of claim 5[[4]], wherein the support structure is movable between a first configuration and second configuration, wherein the shape or profile of the support structure in the first configuration is different than the shape or profile of the support structure in the second configuration (Shirai teaches multiple configurations, in phantom, in Fig. 1).  
Claim 7.  The support structure of claim 5[[4]], wherein the support structure is movable between a first configuration and a second configuration by relative movement of the plurality of sections, wherein the shape or profile of the support structure in the first configuration is 
Claim 8.  A [[The]] support structure for a human or animal, the support structure comprising: a plurality of sections (Shirai, Fig. 2 # 8), wherein each section is movable relative to each other section and is configured to support a respective part of a body when the support structure is in use (Shirai, Fig. 1); and at least 5 resilient members located in a parallel array (Shirai teaches two parallel resilient members #’s 9, in Fig. 4, but Shirai does not teach 5 resilient members as is claimed; it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional resilient members, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8) across the support structure, each resilient member extending in a longitudinal direction from an upper section of the support   structure to a lower section of the support structure (Shirai, Fig. 1), wherein each resilient member is spaced apart from an adjacent resilient member in a transverse direction (Shirai, Fig. 1): wherein a shape or profile of the support structure corresponds to a shape or profile of the at least 5 resilient members (Shirai, Fig. 1); wherein the support structure is movable between a first configuration and a second configuration by relative movement of the plurality of sections, wherein the shape or profile of the support structure in the first configuration is different than the shape or profile of the support structure in the second configuration (Shirai teaches multiple configurations, in phantom, in Fig. 1), wherein the shape or profile of the support structure is governed or controlled by movement of the plurality of sections and via the at least 5 resilient members (Shirai teaches multiple configurations, in phantom, in Fig. 1; as the resilient members of Shirai are moved by arms #5 and 6, so too does the shape or profile change as seen in Fig. , and of wherein the first configuration corresponds to a substantially flat or lying configuration, and the second configuration corresponds to an upright or seated configuration, wherein in the flat or lying configuration, the at least 5 plurality of resilient members exhibit at least one concave and/or convex portion (Shirai teaches multiple configurations, in phantom, in Fig. 1; and teaches both convex and concave portions).
Claims 3-4, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,448,789 to Shirai in view of US Patent Application Publication 2013/0090763 to Simaan et al. (“Simaan”).
Claim 3.  The support structure of claim 1, wherein the plurality of resilient members are biased between an upper holding member and a lower holding member (Shirai does not teach “holding members” that read on Applicant’s “holding members” when read in light of Applicant’s disclosure; however Simaan Fig. 1 
Claim 4.  The support structure of claim 1 wherein the plurality of resilient members comprises at least 5 resilient members located in a parallel array across the support structure (Shirai teaches two parallel resilient members #’s 9, in Fig. 4, but Shirai does not teach 5 resilient members as is claimed; it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional resilient members, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8).  
Claim 9.  The support structure of claim 8[[7]], further comprising a control system, the control system comprising a processor configured to rotate one or more of the plurality of sections of the support structure so as to change a longitudinal profile of the plurality of resilient members such that the support structure moves between the first configuration and the second configuration, wherein the plurality of resilient members are biased so as to form a predefined shape and/or profile upon rotation of the plurality of sections of the support structure (Shirai teaches a mechanism to articulate his bed, but does not teach details of a control system; Simaan teaches a similar apparatus with resilient members and teaches details of a control system for resilient members in paragraph [0034]; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Shirai with the control system and associated functionality of Simaan for the purpose of allowing further customization of the profile of the bed of Shirai; furthermore, the combination of the structures of Simaan with the bed of Shirai would have simply been the use of a known technique to improve a similar device in the same way).  
Claim 10.  The support structure of claim 9, wherein a longitudinal profile of the support structure corresponds to the longitudinal profile of the plurality of resilient members in a lengthwise direction along the support structure throughout the movement of the support structure from the first configuration to the second configuration (see Shirai Fig. 1).  




Discussion of allowable subject matter

Claims 13, 14, 15, and 17 are allowable over the prior art, subject to double patenting rejections above.  These claims contain claim limitations directed toward resilient members, in which sensors measure a characteristic of the resilient members and provide an alert or warning based on that information.  Simaan teaches the use of sensors that provide tension information, but does not teach an alarm or alert.  While other types of structures and control systems are known which include an alarm based on sensed data, it would not be obvious to modify the combination of Shirai and Simaan to provide this additional functionality.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673